Case 1:18-cv-00124-GJQ-RSK ECF No. 89 filed 11/19/18 PageID.899 Page 1 of 12



                       UNITED STATES DISTRICT COURT
                   IN THE WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


DANIEL WILLIAM RUDD,
                                                      Case No. 1:18-cv-124
             Plaintiff,
                                                      Honorable Gordon J. Quist
      v.                                              U.S. District Court Judge


CITY OF NORTON SHORES, et al.,

             Defendants.


           PLAINTIFF’S MOTION FOR RULE 11 SANCTIONS
  AGAINST ATTORNEY MICHELLE MCLEAN & ATTORNEY STEVEN SCHULTZ

Pursuant to Fed. R. Civ. P. 11, Plaintiff submits notice of the following deficiencies in
the filings for dismissal of Plaintiff’s claims which were submitted by Attorney
Michelle McLean (ECF NO.54) and by Attorney Steven Schultz (ECF No.58) on
9/10/18. A copy of this motion was sent to all Defendants on 10/26/18, delivered
electronically and also sent by prepaid first class mail.

1) Both Defendants (Bolhouse and Melissa Meyers) assert that Plaintiff’s claim for

   malicious prosecution is time barred. (See PageId.364, 410). This claim appears to
   be frivolous and should have been promptly withdrawn. Plaintiff immediately
   addressed this concern to opposing counsel during concurrence discussions:

      Plaintiff wrote (9/11/18 email):
      I believe that Mr. Schultz and Ms. McLean are indicating that the 2 year
      statute of limitations for Malicious Prosecution expired a day before filing.
      If this is the case, then they are failing to factor in the weekend as
      contemplated by the court rules on computation of time.
      Mr. Schultz and Ms. McClean, please let me know if I am
      misunderstanding your argument on this. If the statute of limitations
      precludes a claim, I will dismiss it voluntarily.


                                                                                       1
Case 1:18-cv-00124-GJQ-RSK ECF No. 89 filed 11/19/18 PageID.900 Page 2 of 12




         Ms. McLean responded (9/11/18 email):
         Our motion has been filed. We believe that you are incorrectly reading the
         court rules re: computation of time for filing. If you will agree to a voluntary
         dismissal, that would be great. Otherwise, I will no longer respond to this
         line of emails as I do not wish to argue the merits, or lack thereof, of the
         case.

2) The nature of the state court’s 2013 rulings regarding the ex parte PPO obtained
      by Defendant Melissa Meyers are material and of central importance to many of
      the claims in this lawsuit. Although a Rule 12(c) challenge should focus exclusively
      on the sufficiency of the pleadings, Defendant Melissa Meyers and the Bolhouse

      Defendants both assert an identical counter-statement of facts:

            “Plaintiff subsequently moved to have the PPO set aside or
            terminated. Rather than terminate the PPO, Judge Pittman
            extended it indefinitely.”

      (PageID.360; PageID.402). The claim is false. The record of state court proceedings
      makes this very clear. There were numerous delays and adjournments (requested
      by Ms. Meyers) while the trial court heard from witnesses on Plaintiff’s motion to
      terminate the PPO. (No motion to extend the PPO had been filed and an extension
      was never contemplated by the court). Near the end of the second hearing
      (11/26/13), Judge Pittman concluded the proceedings early (acknowledging that
      the presentation of evidence was incomplete) and issued a temporary ruling which
      he believed would afford some relief to each party. There is nothing in the record
      to suggest that Judge Pittman intended to extend the PPO indefinitely. He
      specifically stated that this was not the case.           However, Judge Pittman did
      explicitly state his intention to terminate the PPO early—only allowing it to
      remain in place, as a prophylactic measure for a few weeks while a pending motion
      was resolved (11/26/13, see PageID.554-559).1


1
    See also the succinct summary of these rulings, filed as an Exhibit at PageID.535-537.

                                                                                             2
Case 1:18-cv-00124-GJQ-RSK ECF No. 89 filed 11/19/18 PageID.901 Page 3 of 12




    The wording “until further order of the court” was included in the 12/17/13 Order
    based on Judge Pittman’s specific instructions and for a singular purpose:
       THE COURT: Well, let me give you a little guidance. The order should indicate that
       the protection order will remain in effect until further order of the Court. Okay? That
       gives me the discretion and authority to end it earlier, based on the agreements and
       the resolutions that we reach here in the custody, parenting time stuff.2

    Judge Pittman’s guidance for the written order did not include directions to

    indicate that Plaintiff’s motion to terminate had been “adjudged” and/or “denied.”
    This wording was unilaterally added by counsel for Melissa Meyers and submitted
    for entry via the “7-day rule” under circumstances where it was exceedingly
    difficult to raise any objection.3 However, this wording does not comport with the
    actual rulings of the trial court. To the extent that there was a judicial
    determination, the term of the PPO was modified in Plaintiff’s favor. This is
    confirmed by the same judge’s findings of fact and conclusions of law which were
    placed on the record during a subsequent hearing (1/23/14, PageID.564-566).
       THE COURT: Well, I think by virtue of the decision that this Court reached, and
       whether you agree or not, that's certainly your prerogative, but by virtue of simply the
       idea that the term of the order was modified indicates that there was some arguable
       merit. That I made a decision based upon that merit to shorten the term of the PPO's
       existence… Mr. Rudd did receive some relief as he was seeking here. There was a
       modification.

2
  The same transcript also makes it clear that Judge Pittman meant resolution of a specific issue
coming up in the next few weeks –NOT resolution of any and all future custody determinations.
3
  An order submitted for entry under the “7-day rule”, or MCR 2.602(B)(3), will be submitted to
the judge for entry if no objections are filed within 7 days. Some Attorneys exploit this
procedure, along with creative mailing practices to gain an advantage in the litigation. Often,
there is very little time to object, and the procedure is time consuming (expensive). In addition to
the financial hardship it is well known that Judge Pittman has very little patience for hearing “7-
day rule” objections. Plaintiff’s attorneys advised that challenging the 12/17/13 Order in the
PPO proceedings could result in an unfavorable posture toward Plaintiff on important custody
determinations which were pending. Plaintiff was already several thousand dollars behind on
legal billings and deeply in debt. Because costs or sanctions are rarely assessed against local
attorneys, there is no risk in attempting to expand (or limit) the scope of judicial ruling by adding
favorable language to the written order. Sadly, this is a common practice for several unethical
attorneys who practice regularly in this court.

                                                                                                    3
Case 1:18-cv-00124-GJQ-RSK ECF No. 89 filed 11/19/18 PageID.902 Page 4 of 12




3) Both briefs falsely claim that the ruling to remove the LEIN entry and terminate
    the criminal contempt proceedings was based on an agreement by Plaintiff.
    (Melissa Meyers brief at PageID.403, 410-411; Bolhouse Def. brief at PageID.360,
    364-365.) Plaintiff never made the concessions which are described in the
    preamble of the 2/4/16 Order which the Defendants now rely upon. This language
    is the product of the same fraudulent practice which is described in the footnote
    of the previous page.

    Judge    Pittman      dismissed     all   claims because he finally reviewed                 the

    transcripts of rulings he had previously made back in 2013. The 12/15/15

    transcript shows that Judge Pittman was genuinely surprised to learn that he had never

    extended the ex parte PPO as the Bolhouse Defendants had been claiming; and that
    the actual ruling indicated that term would be modified in Plaintiff ’s favor. (Exhibit B)

    Although Attorney Michelle McLean tried very hard to prevent Judge Pittman
    from reviewing his prior rulings—repeatedly suggesting that the parties could
    work out “an agreement”, Plaintiff pleaded with Judge Pittman to review the
    transcript and settle the matter immediately. Ms. McLean’s efforts to force
    Plaintiff into some kind of agreement failed.

    In the same hearing, Ms. McLean also suggested that the criminal contempt
    proceedings should remain pending against Plaintiff to be resolved in mediation.
    Judge Pittman ruled against Attorney McLean on this and ordered that the
    criminal contempt proceedings would also be dismissed.4

          The transcrtip of the 12/15/15 hearing is attached as Exhibit B.


4
 While the contempt issues were not ever adjudicated, the record is clear that Attorney
McLean’s basis for initiating contempt proceedings were facially insufficient. The 11/9/15
hearing transcript is the only time that alleged PPO violations were discussed on the record.
During that hearing, Judge Pittman flatly rejects each and every supporting basis for contempt
proceedings which Attorney McLean raised (see PageID.576-581).

                                                                                                  4
Case 1:18-cv-00124-GJQ-RSK ECF No. 89 filed 11/19/18 PageID.903 Page 5 of 12




    At all times, Plaintiff has expressed that he has absolutely no desire for proximity

    or personal contact with Melissa Meyers. However, in light of what Melissa

    Meyers and the Bolhouse Defendants had deemed “unconsented contact”,

    Plaintiff did not want the dismissal of these actions to be premised upon any such
    agreement. During the 12/15/15 hearing, Plaintiff (only recently forced to

    proceed without counsel) worked up the courage to insist that Judge Pittman

    would take just a few more minutes to review transcripts of prior rulings.

    In spite of Ms. McLean’s interruptions (opposing a review of the transcript and

    suggesting that the parties could negotiate a dismissal), Plaintiff persuaded Judge

    Pittman to review the transcript 2013 ruling (quoted on page 2). This ruling was

    the basis for dismissal. Judge Pittman specifically instructed Ms. McLean to draft

    a written order indicating that these matters were being closed out pursuant
    to the rulings he had made back in 2013.5 Nonetheless, Attorney McLean

    scripted her own narrative and inserted it into the preamble of the written order:

       The Court having been made aware of new developments related to the
       case, specifically that Petitioner (Ms. Meyers) was no longer representing
       Respondent’s ex-wife in a custody action, Daniel William Rudd v Andrea
       J. Averill (f/k/a Rudd), Muskegon County Circuit Court, Case No. 07-
       36874-DM; the Respondent having acknowledged on the record that he will
       have no future contact with Petitioner.

    Plaintiff advised the Bolhouse Defendant that he objected to this wording because:

    (1) Michelle McLean and Melissa Meyers had expanded the definition of “contact”
    to include scenarios like the beach soccer tournament and Plaintiff’s complaint to
    the Norton Shores police department; (2) Because it was not true that Plaintiff
    placed the described “acknowledgment” on the record or that anything had been
    dismissed on the basis of such an agreement; (3) Plaintiff did not want this

5
 See page 19 of the 12/15/15 transcript. (which is already in the possession of Attorney
Michelle McLean and Attorney Melissa Meyers).

                                                                                           5
Case 1:18-cv-00124-GJQ-RSK ECF No. 89 filed 11/19/18 PageID.904 Page 6 of 12




  language to be misconstrued in the future to suggest that Plaintiff had ever
  engaged in an any unconsented contact; and (4) Plaintiff did not want the
  language to suggest that the dismissal had been the result of any concessions or
  inducements by Plaintiff.

  Although Ms. McLean used 7-day order gamesmanship to thwart any opportunity
  for Plaintiff to object, a hearing was set on the matter. The 2/4/16 transcript
  includes numerous misrepresentations by Ms. McLean. She falsely claimed that
  an agreement had been placed on the record, and advised the court that she could
  not understand the basis for Plaintiff’s objection—a claim which seems especially
  dubious in light of what Ms. McLean is now telling this Court.

  Ms. McLean’s representations were intended to manipulate the judge’s short
  temper and severe distaste for dealing with this particular case—causing him to
  hastily sign the order without allowing Plaintiff to fully state his objections.

  This is exactly what occurred—however, Judge Pittman did still note that the
  language was part of the preamble, and therefore would not have any binding or
  enforceable impact on Plaintiff’s rights and responsibilities (12/5/17 transcript,
  page):

           THE COURT: It’s part of the preamble, though, more than
           anything. It’s part of the preamble. I don’t have any problem with
           this order. (Signing paper) I don’t think this is one that should be
           entered here with the holes in it.
           Mr. Rudd, I don’t want to—I’m not here to give you a lesson in law,
           but what I’m--what you're held to, what you're responsible for, what
           you could be held in contempt of, what is enforceable by the Court,
           is what's in the order, not what's in the preamble or caption above.

  Nonetheless, Plaintiff still pleaded for a review of the transcript and asked Judge

  Pittman to strike the additional wording. This was fruitless because Ms. McLean
  had succeeded in her manipulations and provoked Judge Pittman’s temper.


                                                                                     6
Case 1:18-cv-00124-GJQ-RSK ECF No. 89 filed 11/19/18 PageID.905 Page 7 of 12




    Although Judge Pittman considered the “preamble” to be innocuous, this is exactly
    the wording which Attorney McLean is now relying upon as evidence that Plaintiff
    made concessions and an agreement was placed on the record. Where such an
    agreement would serve as a bar to Plaintiff’s claims, this is serious fraud.
       The Order further reflects a concession on Plaintiffs behalf in that Plaintiff expressly
       "acknowledged on the record that he would have no future contact with Ms. Meyers."
       Id at p. 2. This is important because "In Michigan, the general rule is that if termination
       of a criminal prosecution results from compromise or settlement or is brought about
       by an act of the accused as a courtesy or favor or by an act of the accused that prevents
       litigation, the proceeding has not terminated in favor of the accused for purposes of an
       action for malicious prosecution." Cox v. Williams, 233 Mich. App.388, 391 (1999). 6

    The totality of these actions by Attorney Michelle McLean reflects a shocking level
    of calculated and sustained dishonesty by a sworn officer of the court. Ms. McLean
    goes a step further in her brief where this same preamble language is framed as
    an actual statement by the judge. (See PageID.360, emphasis highlighted)




    The transcripts of the 12/15/15 and 2/4/16 hearings overwhelmingly establish that

    the dismissal of these claims was not the product of concessions by Plaintiff.

    Courts rely upon attorneys to be honest and diligent in conforming written orders

    to the actual rulings. Exploiting that trust to gain an illicit advantage is not

6
  Attorney Michelle McLean’s brief at PageID.365, Attorney Schultz includes this same passage
in his brief at PageId.411, however it is likely that Mr. Schultz was reasonably relying upon the
the representations of his client and Ms. McLean—because he was not involved in the
underlying proceedings at all. See also PageId.360, 364, and 410.

                                                                                                     7
Case 1:18-cv-00124-GJQ-RSK ECF No. 89 filed 11/19/18 PageID.906 Page 8 of 12




   zealous advocacy. Similarly, judges rely upon attorneys to accurately portray

   their direct knowledge of what occurred in other court proceedings. In the state
   court litigation, these obligations were egregiously and repeatedly violated.

   A similar violation, built on the prior misconduct, is now before this Court.

4) In this same section of Ms. McLean’s brief (pictured above), Ms. McLean also
   suggests that matter was “amicably resolved” by agreement. This also is false,
   there was no agreement and the resolution was not amicable.

   It is very clear from the correspondence of the parties and the transcripts of the

   proceedings that (1) the Bolhouse Defendants had no intention of withdrawing the
   criminal contempt proceedings on their own; and (2) the Bolhouse Defendants
   never stopped using these proceedings as a vehicle to harass and injure Plaintiff.

   Plaintiff was a captive audience in these communications. Plaintiff could not
   afford an attorney. Plaintiff was required to participate in the arrangement of the
   mediation which had been ordered. Plaintiff was defending himself against the
   threat of incarceration (and the threat of a permanent criminal record). Knowing
   this, Ms. McLean repeatedly infused the circumstances with unnecessary hostility
   and demeaning commentary. Ms. McLean attempted to manufacture “PPO

   violations” by surreptitiously inserting Melissa Meyers’s e-mail address into group
   email discussions which had previously been exchanged between Plaintiff and the
   appropriate Bolhouse attorneys. The intent was that Plaintiff would hit “reply all”
   and Ms. McLean could claim that “unconsented contact” had occurred. These
   practices continued without any respite until the final order was entered.

   One example of this pervasive incivility relates to the preamble wording of the
   12/4/16 order. Although Plaintiff had plainly articulated valid reasons for
   objecting to the preamble language discussed in the previous section, Attorney



                                                                                    8
Case 1:18-cv-00124-GJQ-RSK ECF No. 89 filed 11/19/18 PageID.907 Page 9 of 12




  McLean feigned confusion in her direct communication with Plaintiff.            She

  simultaneously circulated demeaning comments about Plaintiff to her staff in
  correspondence that would be sent on to Plaintiff. (e-mails attached, Exhibit C)

      From: Michelle McLean
      Sent: Wed, Dec 23, 2015 at 11:26 AM
      To: Daniel Rudd daniel@stock20.com
      Cc: Sally Ray <sallyr@bolhouselaw.com>
      Mr. Rudd-
      I am baffled that you would have any objections to the proposed orders.
      Michelle McLean
      616 531-7711
      Cell 616-706-1127
      Michellem@bolhouselaw.com


      From: Michelle McLean
      Sent: Wednesday, December 23, 2015 10:42 AM
      Cc: Sally Ray sallyr@bolhouselaw.com
      Subject: Re: Proposed Order/Meyers v Rudd
      See he plans on objecting. What an ass.
      Michelle McLean
      616 531-7711
      Cell 616-706-1127
      Michellem@bolhouselaw.com

  It is obvious now that Ms. McLean was not “baffled” at all. Attorney McLean

  was simply giving Plaintiff a preview of what she would convincingly portray to

  Judge Pittman if Plaintiff filed an objection to the wording in her preamble. Ms.

  McLean’s comment to her colleague (forwarded to Plaintiff with other
  correspondence) foreshadowed Attorney McLean’s intention to portray Plaintiff as

  an obsessive pro-se litigant who was simply being unreasonable by raising an
  inexplicable objection. This strategy can be observed throughout the record.

  The transcript of the 2/4/16 hearing shows that this is exactly what Ms. McLean
  did; and that she did it with great skill. (2/4/16 Transcript, Exhibit D) The

  combination of subtle deception and the judge’s existing distaste for the litigation
                                                                                     9
Case 1:18-cv-00124-GJQ-RSK ECF No. 89 filed 11/19/18 PageID.908 Page 10 of 12




   the judge’s frustration allowed Ms. McLean to preserve her clever preamble.

   However, that does not mean that the dismissal of anything was predicated upon

   any concession or agreement by Plaintiff. (See Exhibit B, 12/15/15 hearing).

5) At PageId.361, ¶6, The Bolhouse Defendants misrepresent the substance of
   Plaintiff’s factual allegations. (emphasis added):

      The ulterior purpose alleged by Plaintiff is that the show cause
      proceedings were commenced in an effort to stop Plaintiff from harassing
      Ms. Meyers. The settlement discussions engaged in between Mr. Baar, Ms.
      McLean and Plaintiff were, by Plaintiff’s own account, geared towards
      dismissing the criminal contempt proceedings if Plaintiff agreed to stop
      harassing Ms. Meyers. See ECF No. 50 at PageID.21. Simply put, the
      ulterior purpose alleged by Plaintiff is the actual stated, intended and
      authorized purpose of PPO proceedings.

   Plaintiff has not alleged that he ever harassed Melissa Meyers to begin with.
   Plaintiff alleges that the criminal contempt proceedings were leveraged to silence
   his complaints against the City—and not in an “effort to stop Plaintiff from
   harassing Ms. Meyers.” More specifically, Plaintiff has alleged that Attorneys
   McLean & Baar indicated that Plaintiff could avoid incarceration by agreeing to
   drop his complaints against Mark Meyers and the City of Norton Shores.

   Although the Bolhouse Defendants may believe that Plaintiff’s complaints to the
   City of Norton Shores constitute harassment (instead of protected activity), they
   may not project their belief onto the very different claims which Plaintiff has
   asserted in this lawsuit. It is particularly inappropriate to distort what has been
   alleged on a challenge to the sufficiency of the pleadings.




                                                                                   10
Case 1:18-cv-00124-GJQ-RSK ECF No. 89 filed 11/19/18 PageID.909 Page 11 of 12




6) Both the Bolhouse Defendants and Defendant Melissa Meyers have altered a legal
   citation in a manner which changes the substance of actual ruling (in their favor).
   See the discussion of the required “ulterior purpose” for an abuse of process claim
   (PageID.361 & PageID.406). By cutting off the end of an important sentence, the
   briefs distort an important element of the legal standard for establishing an abuse
   of process claim under Michigan law. (emphasis added):

          To recover upon a theory of abuse of process, a plaintiff must plead and
      prove (1) an ulterior purpose and (2) an act in the use of process which is
      improper in the regular prosecution of the proceeding.” Friedman v.
      Dozorc, 412 Mich. 1, 30 (1981). The pleadings must additionally allege “a
      use of process for a purpose outside of the intended purpose and must
      allege with specificity an act which itself corroborates the ulterior motive.”
      Young v Motor City Apartments, 133 Mich App. 671, 681 (1984). With
      respect to the first element, the Court in Friedman went on to explain that
      the ulterior purpose has to be something other than settling a suit. It must
      also be more than intimidation, “harassment, defamation,
      exposure to excessive litigation costs, or even coercion.” Early
      Detection Center, P.C. v. New York Life Ins. Co., 157 Mich. App. 618, 629
      (1986).

   Both briefs alter the citation by inserting a period after “coercion.” This renders a
   more expansive meaning. The pertinent portion of the cite from Early Detection
   Center should read as follows (emphasis added):

             However, the ulterior purpose alleged must be more than
             harassment, defamation, exposure to excessive litigation costs,
             or even coercion to discontinue business. Young, pp 682-683.

   Here, Early Detection Center is citing to Young v Motor City Apartments, 133 Mich
   App 671, 675; 350 NW2d 790 (1984), and expressing that a specific type of coercive
   intent—which runs parallel to the actual object of the litigation—cannot be the
   “ulterior purpose” which is required to state a claim for abuse of process. Early
   Detection Center is not saying that the ulterior purpose must be something other
   than “coercion” in the general sense. However, that is what the Defendants have
   conveyed to this court by altering the citation.


                                                                                       11
Case 1:18-cv-00124-GJQ-RSK ECF No. 89 filed 11/19/18 PageID.910 Page 12 of 12




Conclusion: Although this is not an exhaustive listing, the foregoing examples

constitute violations of the standards set forth in Rule 11 of the Federal Rules of Civil

Procedure. If not remedied within the time allotted by the Court, these violations

should be addressed with appropriate sanctions, fashioned by this Court.




      Plaintiﬀ certifies that all factual representations in this filing are true and
      accurate to the best of Plaintiff ’s knowledge, information and belief, and
      that this is not being filed for any improper purpose. Plaintiff further
      certifies that he sent a DRAFT of this document (by email and by prepaid
      first class mail) to counsel for all Defendants on 10/26/18.




      Date: November 19, 2018.               /s/ Daniel William Rudd
                                             Daniel William Rudd, Plaintiff (Pro Se)
                                             daniel@stock20.com 231-557-2532
                                             201 S LAKE AVE. SPRING LAKE, MI 49456




                                                                                        12
